Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	Response to Arguments
Regarding 35 USC § 112.
Applicant argues:
Claim 40 was rejected for use of language rendered images being "viewable with and without the aid of a wearable head-mounted augmented reality display." In response, the language has been changed to recite that such images are "visible in the real-world and visible when using a wearable head-mounted augmented reality display apparatus." The rejection is thus believed to be rendered moot. (Notably, similar changes have been made in Claims 43-45, 48, and 49.) 
Claim 40 was also rejected for use of the word "arranged." In response, the language has been replaced, as has similar language in other claims. The rejection is thus believed to be rendered moot. 
Claim 44 was rejected for confusing use of the language "at least one of." In response, the language has been edited, and additional formatting has been provided to improve clarity. The rejection is thus believed to be rendered moot.
Like Claim 40, Claims 49 and 50 were rejected for use of the word "arranged." In response, the language has been replaced. The rejection is thus believed to be rendered moot.
Like Claim 44, Claims 51-53 were rejected for confusing use of the language "at least one of." In response, the language has been edited, and additional formatting has been provided to improve clarity. The rejections are thus believed to be rendered moot. 
Allowability of Claims 43-45 and 48-53 Claims 45 and 49-53 were said to overcome the prior art, but the Examiner noted that §112 rejections remained. As noted above, such rejections (and also the objections to such claims) have been addressed. The Applicant thus believes that such claims are now in condition for allowance. 
Examiner replies that:
Rejections are withdrawn.
Regarding 35 USC § 103.
Applicant argues:
Claim 40 was rejected as allegedly being unpatentable over Kalaboukis in view of Weddle. Without acquiescing in the rejection, Claim 40 has nonetheless been amended in several ways to better emphasize the mixed reality nature of the system claimed therein, wherein both augmented reality imagery and three-dimensional rendered imagery of real-world game objects are displayed together to a user. First, Claim 40 has been amended to recite that the real- world game object comprises multiple display surfaces. Support for this limitation is found, for example, in the second paragraph of page 41 of the specification, and elsewhere in the specification. Claim 40 has also been amended to recite that the display surfaces are controlled by the data processors in generating three-dimensional rendered imagery that is formed by light 28/31 Appl. No. 16/620,500Response Under Rule 114, dated July 14, 2022emitted from the display surfaces of the real-world game object, and that this imagery is visible in the real world. Support for this limitation is found, for example, in the last paragraph of page 88 of the specification. Still further, Claim 40 has been amended to recite that the three- dimensional rendered imagery that is formed by light emitted from the display surfaces of the real-world game object is displayed by an augmented reality apparatus (support for which may be found, for example, in the first paragraph of the Detailed Description of the specification as well as at numerous other locations in the specification), whereby a mixed reality scene is generated in a field of view of the user which includes both the augmented reality imagery and the three-dimensional rendered imagery. Support for these limitations is found, for example, in the form of various references in the specification to game scenes, such as in the second paragraph of page 16 of the specification and in the fourth paragraph of page 31 of the specification. 
The Applicant respectfully submits that the invention as now claimed in Claim 40 is not rendered obvious by the two cited documents or any other known prior art. Even in the very unlikely event that one of ordinary skill in the art were to attempt to use a controller of Weddle to replace the controller of Kalaboukis, it would not result in the invention as claimed. In Kalaboukis, imagery of the controller is replaced with augmented reality imagery of a lacrosse stick, and the user does not see controller, only the augmented reality lacrosse stick. Even if a smartphone or tablet were used in place of that controller, it would still be overlain with augmented reality image of a lacrosse stick. Any light which may be emitted from the controller would be occluded to the user whilst using the system of Kalaboukis. Furthermore, a controller which emits light would not be used as it would be detrimental to the realism of the augmented reality lacrosse stick. Therefore, Weddle cannot be said to teach or suggest the claimed feature of: 
three-dimensional rendered imagery formed by light emitted from the display surfaces of the real-world game object is viewable by a user in addition to the augmented reality imagery displayed by the augmented reality display apparatus, and whereby a mixed reality scene is generated in a field of view of the user which includes both the augmented reality imagery and the three-dimensional rendered imagery. 
Conceptually, Kalaboukis and Weddle are conceptually distinct. In Weddle, a controller device may include a display allows a user to provide enhanced control for a remote controlled 29/31 
Appl. No. 16/620,500Response Under Rule 114, dated July 14, 2022entity, and receive haptic feedback. In Weddle, the controller is seen in its real-world physical form. By contrast, the controller in Kalaboukis is not seen by the user as it is overlain with augmented reality imagery of a lacrosse stick. The controller in Weddle is therefore disclosed as being for use in a very different way to the use of the controller in Kalaboukis. 
To further emphasise how different Kalaboukis and Weddle are from each other, and indeed from the invention, attention is drawn to the example given in Weddle, in relation to a stuffed cat where a user interface (a single screen) displays image of the cat. Weddle describes this as follows: 
as the user interacts with the image of the cat displayed on the remote control 410, one or more haptic effects are output by the remotely controllable device 420. For example, if the remote control 410 comprises a touch-screen display and a user of the remote control 410 pets the image of the cat is displayed on the touchscreen display, then the haptic feels like a purr. 
The cat is not a physical object that emits light and is visible as a 3D rendered image that one can interact with, as recited in Claim 40. 
Examiner replies that:
Applicants arguments are not found persuasive with regard to the combination of Kalaboukis and Weddle. Examiner agrees Kalaboukis overlays an image on the controller, but it is AR, not VR, and so physical objects are still visible. Kalaboukis does not have to overlay onto the controller and explicitly states “The image of the entity may conceal a real world entity that would otherwise be visible to the user through the wearable device. Other real world entities may be visible to the user through the wearable device.” and so the combination of Kalaboukis with Weddle is considered obvious as both relate to AR and use controllers.
Applicant further argues that Kalaboukis in view of Weddle does not teach multiple display surfaces. Weddle teaches multiple controllers (Fig. 4) which means multiple displays, as well as numerous controller embodiments, but does not teach multiple display surfaces. Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
	Allowable Subject Matter
Claims 48-53 overcome the prior art.
Claims 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalaboukis  U.S. Patent/PG Publication 20100103075 in view of Weddle U.S. Patent/PG Publication 20140035736 and Keam U.S. Patent/PG Publication 20160313912.
Regarding claim 40:
An interactive mixed reality system for one or more users, comprising: (Kalaboukis [0118]  Example application --games:  Users of wearable devices can insert themselves into games having a virtual gaming environment (e.g., a virtual game field of play), virtual competitors and/or teammates, virtual game implements (e.g., virtual game balls, rackets, bats, gloves, guns, etc.), that are displayed alongside real-world components of the games, including real-world game field features, real-world persons that are teammates or competitors, real world game implements, etc. The following subsection describes some example wearable reality overlay device embodiments in a gaming environment.)
 at least one real-world entity and at least one virtual world entity, and the real-world and virtual world entities are capable of being interacted with by at least one user, or by objects for use by users, and the at least one real-world entity comprises at least one real-world game object which is physical in its presence in the real-world and with which the one or more users can physically interact, and wherein the real world game-object comprises multiple display surfaces to display at least one of rendered images and texture maps (Kalaboukis [0137] Real world game participant 2004 is provided with virtual lacrosse stick 2106 that conceals handheld game controller 2010 Wearable device 1800 is configured to virtually replace handheld game controller 2010 with virtual lacrosse stick 2106 Real world game participant 2004 may pick up virtual ball 2108 using virtual lacrosse stick 2106 (by moving handheld game controller 2010), and may score a goal by throwing virtual ball 2008 into virtual goal 2104 using virtual lacrosse stick 2106 (by moving handheld game controller 2010).) since the real world object has multiple surfaces on which the AR image is overlaid.
one or more data processors which are configured to maintain game state, and said one or more data processors configured to computationally maintain game state and the evolution of events in a real-world and in a virtual world (Kalaboukis [0137] Virtual scoreboard 2102 is configured by game engine 1802 to display a score of the game. Virtual goal 2104 is positioned at an end of a virtual game field indicated by virtual field marker lines 21)(Kalaboukis [0063] Entity information storage 504 may include one or more of any type of storage mechanism for storing virtual entity descriptions 520 and virtual configuration 526)
and said one or more data processors also configured to control the display surfaces of the real-world game object in generating the three-dimensional rendered imagery (Kalaboukis [0137] Real world game participant 2004 is provided with virtual lacrosse stick 2106 that conceals handheld game controller 2010 Wearable device 1800 is configured to virtually replace handheld game controller 2010 with virtual lacrosse stick 2106 Real world game participant 2004 may pick up virtual ball 2108 using virtual lacrosse stick 2106 (by moving handheld game controller 2010), and may score a goal by throwing virtual ball 2008 into virtual goal 2104 using virtual lacrosse stick 2106 (by moving handheld game controller 2010).)
an augmented reality apparatus which is configured to display augmented reality imagery to a user (Kalaboukis [0048] FIG. 1 shows a block diagram of a system 100 for reconfiguring reality using a wearable reality overlay device 104 (hereinafter "wearable device 104"), according to an example embodiment of the present invention. In FIG. 1, a user 102 interacts with wearable device 104 to view environment 106. For example, wearable device 104 may have the form of a pair of glasses, a pair of goggles, a mask, or other wearable item through which user 102 may view environment 106. As shown in FIG. 1, environment includes a real-world entity 112. Real-world entity 112 may be any living being, geographical feature, structure, or other entity described elsewhere herein or otherwise known.)
 wherein the system is further configured to generate a response which is experienced or perceived by the one or more users, wherein a real-world physical action in relation to use of a real-world physical game object by the at least one user is arranged to provide an input to the computationally maintained game state, (Kalaboukis [0137] Real world game participant 2004 is provided with virtual lacrosse stick 2106 that conceals handheld game controller 2010 Wearable device 1800 is configured to virtually replace handheld game controller 2010 with virtual lacrosse stick 2106 Real world game participant 2004 may pick up virtual ball 2108 using virtual lacrosse stick 2106 (by moving handheld game controller 2010), and may score a goal by throwing virtual ball 2008 into virtual goal 2104 using virtual lacrosse stick 2106 (by moving handheld game controller 2010).)
and further wherein said three-dimensional rendered imagery is viewable by a user in addition to the augmented reality imagery displayed by the augmented reality display apparatus and whereby a mixed reality scene is generated in a field of view of the user which includes both the augmented reality imagery and the  (Kalaboukis [0065] For example, entity image processor 508 may access entity information storage 504 for image information relating to a virtual entity image to be displayed, and in response, entity information storage 504 may output the requested image information as virtual entity image information 524)(Kalaboukis [0061] User interface 502 may include any number and combination of user interface elements, including an interface provided by a computer (mobile or desktop), such as an interface provided by a computer-based or web-based application.).
Kalaboukis has a) physical objects that can been seen as physical objects, b) physical objects that are hidden by AR, and c) AR items not based on physical objects. Kalaboukis does not expressly disclose  a controller displaying an image. In a related field of endeavor, Weddle teaches:
and wherein the real world game-object comprises multiple display surfaces to display at least one of rendered images and texture maps by way of said display surfaces being configured to emit light to form three-dimensional rendered imagery visible in the real-world (Weddle [0024] For example, in some embodiments, the remote control 200 may be a portable device, handheld device, toy, gaming console, handheld video game system, gamepad, game controller, desktop computer, portable multifunction device such as a cell phone, smartphone, personal digital assistant (PDA), laptop, tablet computer, digital music player, etc. In other embodiments, the remote control 200 may be embedded in another device such as a wrist watch, other jewelry, gloves, etc. Thus, in embodiments, the remote control 200 is wearable.) There is a prima facie case of obviousness since the limitation is directed to common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. See MPEP 2144.04. Duplication of Parts “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” The rationale to modify is that having a single versus multiple display surfaces combines prior art elements according to known methods to yield predictable results, since multiple display surfaces does not change the functionality and there is still real and virtual items in an AR system that includes a controller.
and said one or more data processors also configured to control the display surfaces of the real-world game object in generating the three-dimensional rendered imagery (Weddle [0072] The information received by a remote control 200 and/or a remotely controllable device 300 can include information associated with one or more accelerometers, gyroscopes, digital compasses, sensors usable to determine location, pressure, speed, wind speed, temperature, force and/or size, resistive panels, capacitive panels, infrared LEDs, photodetectors, image sensors, optical cameras, other cameras, microphones, speakers. The information can be received by an application, an applet, a plug-in, or a script being executed by a processor on remote control 200 and/or remotely controllable device 300. Numerous other embodiments are disclosed herein and variations are within the scope of this disclosure.)
an augmented reality apparatus which is configured to display augmented reality imagery to a user (Weddle [0055] In embodiments, computer 540 maintains a virtual and/or augmented reality for one or more of the remote controls and/or remotely controllable devices. For example, the computer 540 may maintain an augmented reality by stitching together or otherwise combining information from various remote controls and/or remotely controllable devices into a single environment.)
and further wherein said three-dimensional rendered imagery formed by light emitted from the displayis viewable by a user in addition to the augmented reality imagery displayed by the augmented reality display apparatus and whereby a mixed reality scene is generated in a field of view of the user which includes both the augmented reality imagery and the three-dimensional rendered imagery  (Weddle [0016] Referring now to FIG. 1, FIG. 1 shows an illustrative embodiment of a system 100 for haptic remote control gaming. This illustrative system includes a remote control 110 and a remotely controllable device 120. The remote control 110 is configured to wirelessly control the remotely controllable device. In this embodiment, the remote control 110 is a smartphone that is running a remote control application and the remotely controllable device 120 is a remote-controlled car (or "RC" car). The smartphone displays a number of objects to allow the user to control the RC car, including a throttle, a simulated joystick to turn the car, and a brake pedal. To drive the RC car, the user can touch the throttle and drag it forward or backward to speed up or slow down the RC car. In addition, the user can drag the joystick left or right to turn the RC car, and can press the brake pedal to slow and stop the RC car.)(Weddle [0047] In some embodiments, the helicopter is flown outside and various haptic effects, such as those discussed herein, are output in response to events within and/or interactions between the helicopter and the outside environment. For example, a haptic effect may be output when the helicopter is actually flown above a certain altitude outside. As another example, a haptic effect may be output if the helicopter physically crashes into the ground. In other embodiments, various haptic effects are output in response to events with and/or interactions between the helicopter and an augmented environment. For example, a haptic effect may be output when the helicopter is flown above a certain altitude within the augmented environment regardless of the actual physical altitude that the helicopter is actually flying. As another example, a haptic effect may be output when the helicopter crashes into a virtual mountain shown on a display of remote control 410 and/or remote control 415, regardless of whether the helicopter physically crashes into an object in reality. As described herein, remote control 410, remote control 415, and/or remotely controllable device 420 can be used in a real environment, in a virtual reality environment, and/or in an augmented reality. Numerous other embodiments are disclosed herein and variations are within the scope of this disclosure.) since Weddle includes real objects, AR objects, and a controller with a display.
Therefore, it would have been obvious before the effective filing date of the claimed invention to use  as taught by Weddle. The rationale for doing so would have been that it is a simple substitution of controller types where Kalaboukis has a Wii type controller and Weddle teachers alternative forms of controllers, where the end result is still a user using it to input information into a game. Therefore it would have been obvious to combine Weddle with Kalaboukis to obtain the invention.
Kalaboukis in view of Weddle discloses using multiple devices with displays as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Keam teaches:
the real world game-object comprises multiple display surfaces to display at least one of rendered images and texture maps by way of said display surfaces being configured to emit light to form three-dimensional rendered imagery visible in the real-world (Keam [0088] FIG. 6B illustrates a pad controller when a game in an RPG category is selected. When an execution screen 620 of RPG is outputted to the first display 110, the processor 130 may output a specified controller for the executed game or a controller corresponding to a category that the executed game belongs, to the second display 120. For example, a direction key 611, a left key 612, a right key 613, a start button 614, a selection button 615, a function key (for example, jump, accelerate, shoot, and so on) 616, and a game setting related key 617.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to have device with multiple displays as taught by Keam. The rationale for doing so would have been that it is a simple substitution of display types, where a single display is split into multiple displays. Therefore it would have been obvious to combine Keam with Kalaboukis in view of Weddle to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616